 

Exhibit 10.3

 

THIRD AMENDMENT TO LEASE

 

This THIRD AMENDMENT TO LEASE ("Third Amendment") is made and entered effective
as of August 17, 2017, by and between AP3-SF2 CT SOUTH LLC, a Delaware limited
liability company ("Landlord") and ACHAOGEN, INC., a Delaware corporation
("Tenant").

 

R E C I T A L S

 

 

A.

Landlord and Tenant entered into that certain Lease dated as of August 12, 2016
(the "Original Lease"), as amended by the First Amendment to Lease dated April
7, 2017 ("First Amendment") and that certain Second Amendment to Lease dated as
of July 20, 2017 ("Second Amendment"), pursuant to which Landlord leased to
Tenant and Tenant leased from Landlord certain "Premises", as described in the
Lease, in that certain building located at One Tower Place, South San Francisco,
California 94080.

 

 

 

B.

Except as otherwise set forth herein, all capitalized terms used in this Third
Amendment shall have the same meaning as such terms have in the Lease.

 

 

 

C.

Landlord and Tenant now desire to amend the Lease upon the terms and provisions
contained herein.

 

 

 

D.

The Original Lease, First Amendment, the Second Amendment and this Third
Amendment shall hereinafter be referred to collectively as the "Lease".

 

 

R E C I T A L S

 

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

 

1.

Additional Allowance: Amortization of Rent. Tenant hereby acknowledges that it
has exercised its option for and received the funds associated with the
Additional Allowance (as defined in the Tenant Work Letter attached to the
Original Lease as Exhibit B, and specifically excluding the "Additional
Allowance" as defined in the Tenant Work Letter attached to the Second Amendment
as Exhibit B) in the total amount of $942,360.00 and that no Additional
Allowance funds are available for Tenant's use under the Original Lease. In
addition to the payment of monthly Base Rent, Tenant hereby agrees that the
Additional Allowance funds shall be amortized over a One Hundred Twenty-Six
(126) month period with interest imputed on the principal balance at the rate of
nine percent (9%) per annum, for payment at the rate of $11,587.39 per month
("Additional Monthly Base Rent"), commencing on September 1, 2017 (provided that
the initial payment of Additional Monthly Base Rent due on September 1, 2017
shall be in the amount of $72,944.19 which consists of i) the accrued amount of
Additional Monthly Base Rent from March 23, 2017 through August 31, 2017 which
equals $61,356.80 and ii) the amount due for the month of September 2017 which
equals $11,587.39), escalating by three and one-half percent (3.5%) annually on
April 1st of each successive year and continuing through and including September
2027; provided, however, that Tenant shall, as provided in the Original Lease,
continue to have the right to pay to Landlord the balance of the Additional
Allowance by written notice to Landlord.

 

 

2.

No Further Modification. Except as set forth in this Third Amendment, all the
terms and provisions of the Lease shall remain unmodified and in full force and
effect.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Third Amendment has been executed as of the day and
year first above written.

 

“Landlord”:

 

AP3-SF2 CT SOUTH LLC,

a Delaware limited liability company

 

By:

/s/ Michael Gerrity

Name:

Michael Gerrity

Its:

President

 

 

“Tenant”:

 

ACHAOGEN, INC.,

a Delaware corporation

 

By:

/s/ Tobin Schilke

Name:

Tobin Schilke

Its:

CFO

 

 